Citation Nr: 1715585	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected chronic sinusitis and chronic allergic rhinitis.

2. Entitlement to service connection for tinnitus, to include as secondary to service-connected chronic sinusitis and chronic allergic rhinitis.


REPRESENTATION

Appellant represented by:	Lewis Fichera


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) while in the National Guard for a two week period in September 1962 and then from August 1963 to February 1964.  He then served on active duty in the Air Force from June 1964 until June 1968.  Veteran status has been established for the ACDUTRA period(s) based on a grant of service connection for asthma and bladder cancer. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision that denied the Veteran's claim for service connection for hearing loss and tinnitus. 

The Veteran testified at a hearing via videoconference before the undersigned Veterans Law Judge (VLJ) in August 2013.  A copy of the transcript is contained in the claims file.  Subsequently, in June 2014, the Board remanded the claims for service connection for bilateral hearing loss and tinnitus for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).  

Post-service private medical treatment records show that the Veteran was diagnosed with mixed conductive and sensorineural hearing loss and dysfunction of Eustachian tube.  See September 2007 Professional Otolaryngology Associates medical treatment record.  At the time of his VA examination in July 2009, the examiner observed that the Veteran had PE tubes inserted bilaterally in his tympanic membrane (TM) in 2005 and another set was inserted in 2006 due to recurrent fluid in his ears.  She also noted that the Veteran had a history of allergies.  It was further noted that the Veteran was receiving treatment for both sinus and middle ear problems and had been diagnosed with chronic otitis media bilaterally by his private treating physician.

The Veteran had another VA examination in June 2015.  This examiner confirmed diagnoses of mixed bilateral hearing loss and tinnitus.  The examiner observed that the claims file contained multiple ENT physician documentation of mixed conductive and sensorineural hearing loss and ventilation tubes, dated in 2007.  She noted that the Veteran reported that he had three sets of ear tubes placed for chronic ear problems starting nine years ago.  He also stated that his tinnitus started nine years ago, around the time he had his first set of ear tubes placed.  

Subsequent to the Board's June 2014 remand, the Veteran was awarded service connection for chronic sinusitis and chronic allergic rhinitis.  The Board finds that the above medical evidence suggests the possibility that his hearing loss and tinnitus may be related to his now service-connected chronic sinusitis and chronic allergic rhinitis.  Thus, an addendum opinion must be obtained on remand.

Accordingly, the case is MANDED for the following action

1.  Send the Veteran a VCAA letter addressing the claims for service connection for hearing loss and tinnitus, to include as secondary to service-connected chronic sinusitis and chronic allergic rhinitis.  See 38 C.F.R. § 3.310.

2.  Then, obtain an appropriate medical opinion to assess the nature and etiology of the Veteran's currently diagnosed hearing loss and tinnitus.  The Veteran's file must be made available to the examiner for review in conjunction with the opinion.  The Veteran may be recalled for examination if deemed necessary.

Following a review of the Veteran's records, the examiner should address the following:

A) Whether it is at least as likely as not (50 percent or
greater likelihood) that the Veteran's hearing loss and tinnitus were caused by his chronic sinusitis and/or chronic allergic rhinitis.

B) Whether it is at least as likely as not (50 percent or
greater likelihood) that the Veteran's hearing loss and tinnitus were aggravated by (i.e., permanently worsened by) his chronic sinusitis and/or chronic allergic rhinitis.

In providing the above opinions, the examiner should consider the evidence showing that the Veteran was receiving treatment for both sinus and middle ear problems and had been diagnosed with chronic otitis media bilaterally by his private treating physician; that he had recurrent fluid in his ears; and the documentation of mixed conductive and sensorineural hearing loss and ventilation tubes.

The examiner should provide a clear rationale and basis
for all opinions expressed.

3.  Then, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






